DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Claims 5 & 16-19 are canceled by Applicant.  Claims 1-4, 6-15 & 20-22 are pending.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in light of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 11/5/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A gas turbine engine comprising: 
a casing; 
a combustion chamber liner within the casing and spaced apart therefrom, the combustion chamber liner delimiting a combustion chamber, the combustion chamber liner defining a combustion chamber liner aperture bounded by a peripheral face interior to the combustion chamber liner aperture; and
an igniter having a base including a securing assembly matingly connected to the casing, a glow plug heater rod extending from the base along an axis to a rod end distal from the base, the glow plug heater rod sized such that that the rod end is exposed to the combustion chamber of the gas turbine engine 
wherein the sleeve has an outer surface in abutment against the peripheral face of the combustion chamber liner aperture, over an entire circumference of the sleeve, to define a sealing engagement between the sleeve and the peripheral face to block fluid flow communication between the combustion chamber and an environment outside the combustion chamber via the combustion chamber liner aperture.  

2.  The gas turbine engine of claim 1, wherein the base has a shoulder face facing axially towards the rod end configured for abutting against a corresponding receiving face of the casing 

3.  The gas turbine engine of claim 2, wherein the shoulder face is axially spaced apart from the rod end in a manner for the rod end to extend across the combustion chamber liner aperture

4.  The gas turbine engine of claim 1, wherein the base has a shoulder face facing axially towards the rod end configured for abutting against a corresponding receiving face of the casing 

11.  The gas turbine engine of claim 9, wherein the adaptor further comprises a liner portion configured to be matingly connected to the combustion chamber liner 

12.  The gas turbine engine of claim 1, wherein a portion of an outer surface of the base is threaded for engaging a correspondingly threaded aperture of [[a]] the casing

20.  A gas turbine engine comprising:
a casing[[,]]; 
a combustor liner provided inside the casing and enclosing a combustion chamber[[,]]; 
an igniter socket including a casing aperture defined through the casing and a liner aperture defined through the combustor liner, the liner aperture bounded by a peripheral [[face,]] face interior to the liner aperture; and 
an igniter received in the igniter socket, the igniter having; 
a base connected to the casing[[,]]; 
a glow plug heater rod extending from the base along an axis to a rod end distal from the base, the rod end combustor liner relative to the axis; and 
a sleeve surrounding the glow plug heater rod, the sleeve having an outer surface in abutment against the peripheral face of the combustor liner, over an entire circumference of the sleeve, to define a sealing engagement between the sleeve and the peripheral face to block fluid flow communication between the combustion chamber and an environment outside the combustion chamber via the liner aperture.  

21.  The gas turbine engine of claim 20, comprising a collar secured to the combustor liner and extending around the liner aperture, the rod end protruding beyond the collar 

22.  The gas turbine engine of claim 1, wherein a collar extends around [[a]] the combustion chamber liner aperture

Allowable Subject Matter
Claims 1-4, 6-15, & 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 20, the prior art fails to teach, in combination with the other limitations of the respective claims, the sleeve having an outer surface in abutment against the peripheral face of the combustor liner, over an entire circumference of the sleeve, with the peripheral face being interior to the liner aperture.  See the email communications between the examiner and Applicant’s representative for details concerning the prior art as it relates to the examiner’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/             Primary Examiner, Art Unit 3741